Proceeding which, in its legal effect, was instituted pursuant to article 78 of the Civil Practice Act, for a peremptory order in the nature of mandamus, requiring respondent sheriff to accept an execution against property, issued to him upon a certain judgment, and to levy the same upon certain real property of St. Mary’s Orthodox Greek Church of Bast Meadow, Nassau county, New York. Order denying appellant’s application unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.